IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60419
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        GREGORY SCOTT LEE,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:00-CR-13-ALL-LN
                      --------------------
                         March 22, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Gregory Scott Lee appeals from his conviction for being a

felon in possession of a firearm in violation of 18 U.S.C.         §§

922(g)(1), 924(a)(2).   Finding no error, we affirm.

     Lee argues that the district court erred by admitting the

testimony of police officers that Lee made incriminating statements

about the firearm in question.         Lee contends first that the

prosecutor violated the district court's discovery order and the

rule of Brady v. Maryland, 373 U.S. 83, 87 (1963), by failing to

disclose the statements to defense counsel before the morning of

     1
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
trial. We review alleged errors in the administration of discovery

for abuse of discretion.     United States v. Ellender, 947 F.2d 748,

756 (5th Cir. 1991).    Lee has failed to state a Brady claim.        See

United States v. Martinez-Mercado, 888 F.2d 1484, 1488-89 (5th Cir.

1989).     To the extent that Lee has raised a violation of Fed. R.

Crim. P. 16, Lee has failed to show that the error was sufficiently

prejudicial to his substantial rights to warrant reversal.            See

United States v. Arcentales, 532 F.2d 1046, 1050 (5th Cir. 1976);

United States v. Cochran, 697 F.2d 600, 605-06 (5th Cir. 1983).

     Lee    next   argues   that   the   statements   should   have   been

suppressed because the police failed to give him the warnings

required by Miranda v. Arizona, 384 U.S. 436, 479 (1966).              We

conclude that at the time Lee made the statements he was not yet in

custody.    See United States v. Bengivenga, 845 F.2d 593, 596 (5th

Cir. 1988)(en banc).

     AFFIRMED.




                                     2